Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-11 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Den in view of Rauch US Pub. No. 2008/0195257.
Regarding claim 1, Den teaches an information processing device [30], comprising:
receive sensor [20(a, b)] data from a plurality of sensors in a plurality of regions [112(a, b)]; and
[0041] The presence sensors 20 are deployed for capturing occupancy information of a crowd of people in a plurality of target regions, e.g. regions in front of concession stalls and crowded areas in a foyer. For example, the presence sensors are capable of detecting the presence of a single person or a crowd of people, as well as measuring the size of a crowd or the capacity in each of the target regions. In addition, the presence sensors are capable of sensing crowd throughput towards or away from a region, for example it can be deployed to determine the waiting time for a given queue, or it can be used to provide traffic information of an incoming crowd heading towards the concession stalls or atrium, i.e. the rate of flow and direction of a crowd movement can be measured. The occupancy information and crowd traffic information may be analysed locally at the sensors 20 or otherwise the raw sensor output (e.g. raw images) may be communicated to and processed by the controller 30, using any signal or image processing techniques known to the person skilled in the art. 

[0042] The controller 30 may be a central server, desktop computer, laptop computer, tablet, dedicated building control unit, or any other suitable control units. It may or may not be physically present in the vicinity of the target regions; for example it may be accessed locally or it can be controlled remotely at a control centre through a network. Furthermore, the controller 30 may take the form of a central unit or a distributed control function implemented over multiple units (e.g. embedded in the sensors(s) 20 and/or one or more environmental control elements 40). The controller 30 may be 

transmit a plurality of control signal to a plurality of actuators [50(a, b), 60(a, b), 70(a, b)], wherein each actuator of the plurality of actuators is associated with at least one sensor of the plurality of sensors [see fig. 4 – 20a associated with 60a…]; and
[0043] The controller 30, upon receiving the occupancy information for each of the target areas, is configured to compare the received occupancy information and evaluate whether distribution (or redistribution) of crowd among the many target areas is required. If distribution is called for, the controller 30 will then instructs the environmental control elements 40 to instigate a change in the environmental effect perceivable by the crowd amassed in the target areas. The change in environment may be perceived to be pleasant to attract the crowd of people towards the target area, or otherwise the change in environment can be perceived to be unpleasant for repelling the crowd. In either case the crowd is influenced or manipulated to distribute among the target areas subconsciously. In the present invention, the control of environmental effect comprising variation in one of more of the lighting characteristics, sound effect, smell, temperature, airflow and humidity in the target areas. 

a control portion configured to:
determine whether a first specific region of the plurality of regions has an ideal situation based on the received sensor data, wherein the ideal situation includes a specific situation that corresponds to at least one of a flow of a specific number of people, a motion line of the people, or continued presence of the people [see par. 0043, 0054, 0067-0068];
specify a first sensor, of the plurality of sensors in the first specific region based on the determination that the first specific region does not have the idea situation,
[0054] Alternatively, physical presence sensors such as tactile switches, weight detectors or load cells may be provided on their own or to complement the optical cameras 20a, it is capable of monitoring the number of people occupying an individual tile, as well as detecting how the mass is transferred from one tile to another so to obtain crowd throughput data. The use of physical presence sensors may considered to be a low cost and robust alternative to presence cameras 20a, 20b. In addition to those installed in the vicinity of the regions 112a, 112b, presence sensors are also installed at strategic locations around the venue to monitor the traffic heading towards the region 112a, 112b. For example, in order to anticipate a sudden surge of crowd during intermission, e.g. visitors exiting a tunnel 106 from the arena side of a stadium 102 to the "ring" 100 around it where concession stands are, presence sensors such as optical cameras 20x are deposited along the passages or routes leading to the atrium so that with the use of suitable image analysis algorithms the throughput (i.e. rate of flow), and the direction of the traffic are monitored and measured. In some embodiments, a suitable image analysis algorithm may be used to analysis the output of optical cameras, in order to detect the facial orientation and/or gazes (i.e. gaze tracking) of the people in the crowd in order detect their current intention with respect to the first and second regions 112a, 112b. For example visitor flows may be monitored by the proportion of traffic heading towards each of the region 112a and 112b, i.e. the amount of people turning left or turning right as they emerge from exit 106, and/or the amount of people facing or looking at each of the region 112a and 112b, such that the controller 30 and environmental control elements 40 may carry out dynamic environmental control in each of the region 112a and 112b prior to their arrival. This can be taken as a prediction of where people are likely to be moving, and adapt the environmental effects in the different regions to show an unwanted predicted flow of people, or increase a flow that is currently not predicted to be great enough towards the desired region. In addition, presence sensors in the form of triggers, for example as IR sensors 20y, may be deployed along the route of traffic, to activate the crowd management system 10 upon sensing the presence of a crowd, i.e. see IR sensor 20y deployed across a tunnel 106; the sensitivity of IR sensors 20y may be made adjustable so that the crowd management system 10 can be triggered either by the presence of a single person, or it can be triggered by a crowd if the detected crowd size is above a given threshold. 

specify a first actuator, corresponding to the specified first sensor, from the plurality of actuators, wherein the specified first actuator is lighting, sound, climate systems;

controlling the communication portion to transmit the generated first control signal to the light, sound, climate systems [see also par. 0061, 0062].
[0056] There present invention further provides different types of environmental control elements that change crowd perception within the regions 112a and 112b, and thus influencing the crowd to distribute subconsciously among different queues. The environmental control elements can be applied in combination or each on their own. 

[0057] For example, the ambience in the region may be made more pleasant or repelling by changing the one or more lighting characteristics of the illumination emitted by the luminaires 50a, 50b, including the output intensity, flickering frequency, colour temperature and colour rendering index. For example, cold colour temperature may be perceived as unpleasant, whilst deliberately bad colour rendering index may have a confusing effect on the crowd. The perception of crowdedness can be further emphasised by directing the projected illumination towards a crowded area (i.e. highlighting the people in said crowded area) to increases the perception of crowdedness and stuffiness, or dimming the illumination in visually open areas (if presented), so to repel the crowd from the crowded area. On the other hand the luminaires 50a, 50b may instead highlighting visually open areas, i.e. increasing intensity of illumination emitted towards interior elements such as walls, ceilings, pillars and empty floor spaces where no one is standing, to give a perception of emptiness and so attracts a crowd to converge towards said visually open areas. In addition, the visual perception of an area may be made more attractive by illuminating or highlighting of signs in the area, for example the highlighting of sign 70b in comparison to sign 70a in FIG. 2 for prompting a crowd in joining the queue in region 112b. 

[0059] The crowd perception of a region 112a, 112b may also be manipulated through the use of sound systems 60a,60b, for example speakers. In one embodiment, the volume of an audio output, i.e. noise, to region 101a may be increased to emphasis crowdedness and deliberately making the region 112a unpleasant, so to repel a crowd from joining said region 101a; in contrast the volume of audio output or noise in region 101b may be reduced or turned off, making it more attractive in comparison to region 101a. Alternatively, region 101b may be playing a pleasant tune, i.e. an audio recording of the concert, to attract people subconsciously to said region.

Den teaches, upon detecting a large crowd of incoming traffic, the central control system implements a more prominent change in environmental effect in the region.  Den 
generate a first control signal of the plurality of control signals to control a movement direction of the escalator, such that the first specific region has the ideal situation; and
controlling the communication portion to transmit the generated first control signal to the escalator.  
Rauch teaches another information process system [20 - see fig. 1-4 and par. 0094] comprising a communication portion configured to receive sensor data from a plurality of sensors [42, 44] in a plurality of regions [Left and Right see fig. 1-3], transmit a plurality of control signal to a plurality of actuators [6], wherein each actuator of the plurality of actuators is associated with at least one sensor of the plurality of sensors, and a control portion configured to determine whether a first specific region of the plurality of regions has an ideal situation based on the received sensor data, wherein the ideal situation includes a specific situation that corresponds to at least one of a flow of a specific number of people, a motion line of the people, or continued presence of the people [see further par. 0090-0091].
[0089] Another embodiment of the invention is shown in FIG. 2. A station, as in FIG. 2, is equipped here with access controls 42, which can detect and count people on entry and exit into and from particular areas (entrance hall, platform). The access control arrangements 42 are preferably arranged here in the region of doors, escalator access points etc. This can be achieved for example by light barriers, but also by other devices, for instance by illuminated plates which are covered by people are they pass over them, so that light sensors in the ceiling measure the obscuring and can conclude therefrom the number of people. 



[0092] A particularly preferred embodiment of the system according to the invention in a station is shown in FIG. 3. The station has a waiting area 10, i.e. for instance an entrance hall, and also the platform 12. From the outside, doors 34 lead from the right and left into the station. Passengers are represented as circles 2. Three escalators 6 lead from the entrance hall 10 onto the platform. Several receiver arrangements 44 are arranged distributed in the station, in order to receive the signals from the transmitters (not shown) which are carried by the passengers 2. Receiver arrangements 44 can of course likewise be arranged in a vehicle, i.e. an underground train or suchlike (not shown). The (limited) reception areas of the receiver arrangements 44, which can overlap to a greater or lesser extent, form a kind of cell system comparable to the mobile radio systems. By techniques which are known from the same field, the position of a personal transmitter of a passenger can therefore be determined more or less accurately according to requirements (stay in one cell or determining the position by measuring the strength of reception of the signal in several cells). In the example shown here, a large number of people 2 is entering the station, illustrated on the right-hand side. The system will detect this large number and also their direction of movement, will conclude therefrom that the people wish to enter the platform, and will take measures so that the passengers do not all arrive in the right-hand region of the platform. 

[0093] To do this, the right-hand escalator 6 can be switched off or at least greatly decelerated or even made to move in the opposite direction, whilst the central escalator is moved at maximum speed. This prevents several or even all passengers from arriving at the platform 12 via the right-hand escalator and possibly overcrowding this area. A better distribution of the people on the platform is thereby achieved. If, in the case shown, a fully occupied train travels in at the same time, the further problem arises of separating the disembarking passengers are much as possible from those who wish to board the train, in order to avoid crowding and hence a loss of time. If the system therefore detects, as here, that a large number of people are streaming onto the platform on the right-hand side, then the left-hand escalator 6 can be moved in a direction from the platform 12 towards the entrance hall 10, and the disembarking passengers can be guided towards the left-hand exit of the station by visual and/or acoustic guidance means (not shown here; see FIGS. 4 and 5). Thereby, a collision between disembarking and boarding passengers can be efficiently prevented, the train can move off again more quickly and a larger number of people are conveyed in the same period of time.
, it is detected whether more people are situated in one boarding or train area, but fewer in another. Then, with the aid of this information, the system is controlled so that access points to the areas which are already full or overcrowded are preferably closed off, whilst the people are guided towards the areas which are still empty. In addition, this is linked to the automatic provision of train capacities. By the design of the system according to the invention, an efficient breakdown management of mass transport systems is possible. In the case of a breakdown, for instance because of a line or a station which have been closed due to an alarm, passengers are diverted efficiently to other lines, the capacity of which is automatically increased, or diverted automatically to an alternative route, and optionally efficiently distributed and guided thereto. This can take place by visual displays, by acoustic instructions, or the respective access ways can be blocked off or at least made less readily passable. If, for example, a station has access points via 3 escalators, front, middle and rear, then the escalators can be controlled such that a desired stream of people or a distribution of passengers is achieved. In the case where the front platform area is already overcrowded, the system will recognize this and, for example, will switch off the escalator leading to this area or will run it in the opposite direction. Thereby, the passengers are made to use the two other escalators, and a further overcrowding of the front platform area is efficiently prevented. The same applies to lifts, automatic doors and suchlike, which can be selectively closed off or opened. 

 
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references as they both are directed to the technique of preventing overcrowd in a specific areas.  Rauch teachings of a first actuator, corresponding to the specified first sensor, from the plurality of actuators, wherein the specified first actuator is an escalator; generate a first control signal of the plurality of control signals to control a movement direction of the escalator, such that the first specific region has the ideal situation; and controlling the communication portion to transmit the generated first control signal to the escalator would further help the system of Den to preemptively influence a crowd of people from moving into an already crowded areas/concession stand.  Thus prevent unpleasant experience for the people/customers. 

detect that the first number of people in the second specific region [112a] is lower than the reference value, based on the received sensor data corresponding to the second specific region [see par. 0065, 0067];
specify a second actuator from the plurality of actuator based on the detection, wherein
the second actuator corresponds to a second sensor, of the plurality of sensors, in the second specific region, and
generate a second control signal to control a movement of a second number of people such that the first number of people present in the second specific region satisfies the reference value [see further paragraphs discussed in claim 1].
[0049] The crowd management system helps achieving the objective of distributing the crowd evenly among region 110a and 110b. As shown in FIG. 2, there are different types of presence sensors 20 distributed all over the venue 100, 102. For example, optical cameras 20a, 20b are installed inside or in the vicinity of the regions for monitoring the occupancy information in each of the region 112a and 112b. The optical cameras may be digital still or video cameras with storage capacity for storing captured images or videos, or they can be any optical cameras known to the person in the art. The optical cameras 20a, 20b can be Smart Camera comprising processors where suitable image analysis technique and algorithms may be carried out locally for detecting the size of a queue, or they can be used to calculate other parameters such as crowd throughput or rate of flow of people, group size and capacity in each of the region 112a and 112b; in this case the controller 30 is at least partially integrated in the Smart Camera. As a result of the front-end processing, the controller 30 receives a much simplified signal, i.e. since there is no need to transfer high quality video feeds, the bandwidth requirement in the communication between the cameras 20a, 20b and controller 30 is much reduced. The use of these Smart Camera are most suitable for crowd management system relying on wireless communication technologies. 

[0050] Alternatively, the optical cameras 20a, 20b may feed the captured images and videos to the controller 30 to be processed therein; in this case the controller 30 is not integrated into the optical cameras 20a, 20b. 

On the other hand the luminaires 50a, 50b may instead highlighting visually open areas, i.e. increasing intensity of illumination emitted towards interior elements such as walls, ceilings, pillars and empty floor spaces where no one is standing, to give a perception of emptiness and so attracts a crowd to converge towards said visually open areas. In addition, the visual perception of an area may be made more attractive by illuminating or highlighting of signs in the area, for example the highlighting of sign 70b in comparison to sign 70a in FIG. 2 for prompting a crowd in joining the queue in region 112b. 

[0059] The crowd perception of a region 112a, 112b may also be manipulated through the use of sound systems 60a,60b, for example speakers. In one embodiment, the volume of an audio output, i.e. noise, to region 101a may be increased to emphasis crowdedness and deliberately making the region 112a unpleasant, so to repel a crowd from joining said region 101a; in contrast the volume of audio output or noise in region 101b may be reduced or turned off, making it more attractive in comparison to region 101a. Alternatively, region 101b may be playing a pleasant tune, i.e. an audio recording of the concert, to attract people subconsciously to said region.

 [0065] There are many viable routes for implementing the present invention, depending upon circumstances and the types and locations of installed presence sensor. Some of the non-limiting examples are given in FIG. 5 to FIG. 7 and will be elaborated in greater details. Based on the detected occupancy information, the evaluation process determines a) whether there is a need to distribute crowd among regions, b) the type of environmental controlling element best suited for influencing crowd perception, i.e. a given crowd that may be susceptible to the influence of a particular type of environmental controlling element and c) the magnitude of influence required. 

Regarding claim 5, Den teaches the control portion is further configured to control the communication portion to transmit the second control signal to the second actuator and a third control signal of the plurality of control signals to a third actuator of the plurality of actuators,
third actuator [50b, 60b, or 70b] is in a third specific region of the plurality of regions,
the third specific region [112B] is different the second specific region,

the third control signal is transmitted to the third actuator and the second control signal is transmitted to the second actuator such that a situation in the second specific region is more comfortable than a situation in the third specific region.
[0061] Environmental control elements 40 may also include climate control or HVAC (not shown), for example the temperature, humidity and air flow may be deviated from an optimal comfort setting, i.e. making region 112a hotter and stuffier so to increase the perception of crowdedness, in order to repel people from said region. 

[0069] In some embodiments, the degree of environment change in one region may be compensated by the degree of opposite change in another region, i.e. the controller may aim to balance the change in environmental effect between regions 112a and 112b, so to avoid significant environment change in either one of the regions. For example, when the environment effect has changed to an unbearable level in the first region 112a where it is not viable to further increase the unpleasantness said first region 112a, the control system may opt to increase the attractiveness in the second region 112b in order to achieve a similar influencing effect for a crowd of people; i.e. the "push" effect in the unpleasantness in the first region 112a may be subsidised by the opposing "pull" effect in the second region. A skilled person would understand that the controller 30 may operate to achieve a similar degree of change in both the first region 112a and second region 112b, or alternatively the controller 30 may emphasise on only increasing the pleasantness in second region 112b to attach the crowd and deferring the introduction of any unpleasantness in the first region 112a, or vice versa. 

Regarding claim 6, Den teaches detect, based on the received sensor data corresponding to the third specific region that a third number of people in the third specific region is one of equal to a specific value or more than the specific value; and
control the communication portion to transmit the third control signal to the third actuator and the second control signal to the second actuator based on the detection that the third number of people in the third specific region is one of equal to the specific value or more than the specific value [see discussed par. in claim 4, 5 – specifically par. 0057-0059].

generate the second control signal to control at least one of an air volume or a humidity for comfortability in the second specific region; and control the communication portion to transmit the generated second control signal to the air conditioning device [par. 0024, 0061].
Regarding claim 8, Den teaches determine the first specific region is not in the ideal situation for the motion line of the people, based on the received sensor data corresponding to the first specific region;
specify the first sensor in the first specific region based on the determination that the first specific region is not in the ideal situation for the motion line of the people; 
[0014] Optionally, the occupancy information sensed by the at least one presence sensor for each respective one of the first and second regions, and based upon which the controller performs said control, comprises any one or more of: an absolute number of people in the respective region, a measure of a number of people in the respective region relative to a capacity of the respective region, a number of people in one or more queues in the respective region, a rate of flow of people passing towards or away from the respective region, or crowd throughput, of the respective region, a rate of flow of people passing a predefined point or boundary in the respective region, a number of people turning in one or more predefined directions, a rate of flow of people in one or more predefined directions, and/or a number of people having a facial orientation or gazes in one or more predefined directions. All of these measurements are ways of not just detecting the number of people in each of the first and second regions, but also their current intention with respect to the first and second regions. Thus in such embodiments, the controller can advantageously adapt the lighting not just based on the current situation, but based on where the crowd is predicted to be heading. 

[0015] Optionally, the first region having either a larger crowd size or lower capacity or lower rate of flow (crowd throughput) than the second region. In most cases it is desirable to distribute the crowd from the first region to the second region, i.e. first region is the source region, wherein the second region is the destination region. Alternatively in some cases, for example in the case of an emergency, it is desirable to distribute a crowd from an area with a low population density to a more populated area in order to group and control the otherwise dispersed crowd, thus in this case the first region is the destination region and second region is the source region. Therefore a person skilled in the art would understand that the crowd control system is 

[0016] Optionally, the at least one presence sensor is adapted to detect any one or more of rate of flow and direction of people moving towards or away from the first region or second region; and wherein the controller is configured to perform said control of the environmental effect in the first region and second region based on any one or more of rate of flow and direction towards or away from the first or second region, in addition to the occupancy information of the first region and second region. Such traffic flow data allows the environment control elements to control environmental effect in the first region and second region prior to the arrival of an incoming crowd, as such permitting a more efficient crowd distribution. 

generate a second control signal of the plurality of control signals such that the first specific region has the ideal situation for the motion line of the people in the first specific region; and
control the communication portion to transmit the generated second control signal to the specified first actuator through the communication portion [see par. 0024; see further discussed par. in claim 1 and 4].
Regarding claim 9, Den teaches generate a third control signal of the plurality of control signals such that the fist specific region has the ideal situation for the motion line of the people in the first specific region; and control the communication to transmit the generate third control signal, to a second actuator in a second specific region outside the first specific region, wherein the plurality of actuator includes the second actuator, and the plurality of regions includes the second specific region [see par. 0024, 0057-0059, 0061].
Regarding claim 10, Den teaches the plurality of sensors are people-flow sensors,
a second actuator of the plurality of actuators is at least one of a speaker or an air conditioning device, and the control portion is further configured to:

Regarding claim 11, it is directed to the method of steps to implement the system as set forth in claim 1.  Therefore, it is rejected on the same basis as set forth hereinabove.

Claim 2-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Den/Rauch as applied to claim 1 above, and further in view of Hohl US Pub. No. 2012/0092167.
Regarding claim 2, Den teaches a system for managing people attending large scale events at stadiums and concert halls wherein the system comprises a control portion configured to specify a second sensor in the second specific region, based on the received sensor data corresponding to the second specific region, wherein the second sensor is specified from the plurality of sensors; specify a second actuator, corresponding to the specified second sensor, from the plurality of actuators [see discussed par. in claim 1].
Den/Rauch does not teach  
determine that an excitement degree of the people in a specific region of the plurality of regions is lower than a reference value; 
generate a second control signal of the plurality of control signals to control the specified second actuator such that the excitement degree of the people satisfies the reference value; and
control the communication portion to transmit the generated second control signal to the specified second actuator.
see fig. 1 and 2] for determine that an excitement degree [dance energy or boredom] of the people in a specific region is lower than a reference value;  generate a control signal to control a specified actuator [motivating comments or select energetic music or volume control 47] such that the excitement degree of the people satisfies the reference value; and control the communication portion to transmit the generated second control signal to the specified second actuator.
[0014] FIG. 1 shows a schematic diagram of the general layout of an apparatus 10 according to the present invention. Generally, said apparatus 1 for playing and/or generating audio content for an audience comprises a sensor input 2 that receives sensor data 3 from one or more external sensors 4 monitoring the audience, a situation recognition unit 5 that analyzes said sensor data 3 to identify characteristic movement patterns of one or more members of the audience, a control unit 6 that selects music and/or generates verbal communication based on the identified characteristic movement patterns, and an audio output 7 that outputs audio data 8, i.e. said selected music and/or said verbal communication, through external audio playing means 9, e.g. loudspeaker and/or a sound system. 

[0019] Based on the sensor data from the sensors, in particular from the cameras, the situation recognition unit 34 generally recognizes the dance energy of the audience 20, wherein the dance energy represents the level of physical activity of the crowd. The dance energy can be defined as a set of levels ranging from standing still on the dance floor to very energetic levels of dance found, e.g., in pogo dancing. These levels of music can depend on the type of music and its typically associated types of dancing. In order to increase the energy level of the dancers, the control unit 38 could e.g. add more motivating comments into the DJ text. 

[0023] The audio output 44 comprises a volume control 47 and the control unit is adapted to set the volume based on said characteristic movement or behavior patterns. 

[0024] The situation recognition unit 34 may also recognize characteristic behavior patterns of one or more members 22 of the audience 20. Such characteristic behavior patterns can comprise behavior patterns that are characteristic for enthusiasm, exhaustion, boredom, anger and/or members of the audience talking with other members of the audience. Identifying such characteristic behavior patterns allows the apparatus 10 to better adapt the music and/or verbal communication to the audience. For example, if the situation recognition unit recognizes that many members of the audience are talking with each other, the control unit 38 could change the volume 47 such that the music does not drown out the conversation of the audience. If the situation recognition unit 34 recognizes that there is a heated argument between members of the audience, it could provide soothing music or generate jokes or comments that might help distract the arguing members of the audience. If the members of the audience appear bored, it could select more energetic music, or if the audience appears exhausted, more relaxing music could be selected. 

At the time of the invention was filed, it would have been obvious to one of ordinary skill in the art to have further modified a second sensor is specified from the plurality of sensors, in the second specific region of the plurality of regions, of Den/Rauch to determine that an excitement degree of people in a specific region is lower than a reference value; and generate a control signal to control a specified actuator such that the excitement degree of the people satisfies the reference value; and control the communication portion to transmit the generated second control signal to the specified second actuator of Hohl.  The motivation for doing so would has been to further improve the usability of the system by provide the processing device of Den/Rauch the ability not only to control the environment condition of a specific region of the plurality of regions but also the atmosphere/mood condition of the specific region.  By enabling the control portion to specify a second actuator, corresponding to the specified second sensor from the plurality of actuators of Den to generate a control signal to control the specified second actuator such that the excitement degree of the people satisfied the reference value would help to improve the attractiveness/energy of an event when hosted by a user in a specific region of the building/space.  
Regarding claim 3, Den/Rauch in view of Hohl teaches the plurality of sensors includes at least one of a plurality of cameras [camera 16 see par. 0019 and fig. 2 of Hohl] or a plurality of microphones [18 fig. 2 of Hohl],
the specified second actuator is a speaker [see speakers and 44 in fig. 2 of Hohl], and
the control portion [38 of Hohl] is further configured to:
generate a sound signal for excitement of the people in the second specific region [see 22, 20 in fig. 2 of Hohl]; and
see discussed par. in claim 2 and fig. 2 of Hohl].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2012/0020518 to Taguchi teaches an escalator is defined as the area to be monitored and the number of persons existing in each landing is counted, and, when one landing of the escalator is crowded, the person tracking device carries out appropriate control, such as a control operation of slowing down or stopping the escalator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115